Citation Nr: 0021415	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  93-12 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than December 
12, 1989, for the award of compensation benefits for ischemic 
contracture with nerve injury resulting in causalgia of the 
left (major) hand, pursuant to 38 U.S.C.A. §  1151 (West 1991 
& Supp. 1999).

2.  Entitlement to an effective date earlier than March 29, 
1996, for the assignment of a total rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from April 1945 to October 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of November 1997, and August 1998.  The November 1997 rating 
decision granted entitlement to compensation under 
38 U.S.C.A. § 1151 for ischemic contracture with nerve injury 
resulting in causalgia of the left hand, evaluated 50 percent 
disabling, effective December 12, 1989, and granted a total 
rating based on individual unemployability due to service-
connected disability, effective March 28, 1997.  In June 
1998, the Board issued a decision which, in part, denied 
entitlement to an effective date earlier than December 12, 
1989, for the award of compensation benefits for the left 
hand disability, and remanded the issue of entitlement to an 
earlier effective date for the grant of a total rating based 
on individual unemployability due to service-connected 
disability.  The veteran appealed the Board's decision to the 
Court.  In June 1999, pursuant to a joint motion filed by the 
parties, the Court entered an order, vacating that part of 
the Board decision which denied an earlier effective date for 
compensation for the left hand disability, and remanded that 
issue for further consideration.  In February 2000, the case 
was remanded to the RO for additional development of that 
issue.  In the meantime, in August 1998, the RO granted an 
effective date of March 29, 1996, for the grant of a total 
rating based on individual unemployability due to service-
connected disability.  Subsequently, the veteran perfected an 
appeal as to that effective date as well.  


FINDINGS OF FACT

1.  The veteran suffered additional injury during a VA 
hospitalization from November 19 to 29, 1988, which resulted 
in ischemic contracture with nerve injury and causalgia of 
the left (major) hand.  

2  A claim for compensation for additional disability 
incurred during the VA hospitalization in November 1988 was 
first received December 12, 1989.

3.  No communication received from the veteran prior to 
December 12, 1989, including that contained in treatment 
records, indicated an intent to file a claim based on that 
injury, or identified a benefit sought.

4.  A total rating based on individual unemployability due to 
service-connected disability was made effective March 29, 
1996.  

5.  The veteran was in receipt of a 60 percent combined 
evaluation for service-connected disabilities, effective 
December 12, 1989, for disabilities involving the orthopedic 
system.  

6.  The evidence in the claims file or in the VA medical 
records from December 12, 1989, to March 29, 1996, does not 
reflect that the veteran was unemployable due to service-
connected disability.  

7.  The veteran was not unable to engage in substantially 
gainful employment due to service-connected disability from 
March 29, 1995, to March 29, 1996.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than December 
12, 1989, for the grant of compensation benefits for ischemic 
contracture with nerve injury resulting in causalgia of the 
left (major) hand have not been met.  38 U.S.C.A. §§ 5107, 
5110(c) (West 1991); 38 C.F.R. §§ 3.155, 3.400(i) (1999).

2.  An effective date earlier than March 29, 1996, for the 
assignment of a total rating based on individual 
unemployability due to service-connected disability, is not 
warranted.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.155, 3.157, 3.400, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  EFFECTIVE DATE-LEFT HAND INJURY RESIDUALS

Compensation benefits for ischemic contracture with nerve 
injury resulting in causalgia of the left (major) hand, 
pursuant to 38 U.S.C.A. § 1151, was granted by rating action 
dated in November 1997, and the veteran was assigned a 50 
percent rating effective December 12, 1989.  See 38 C.F.R. § 
3.800 (1999).  He contends that he initially filed a claim 
for benefits within one year of the injury, and, therefore, 
the effective date should be the date of injury, rather than 
the date of claim.  The appellant's contentions constitute a 
plausible or well-grounded claim.  The relevant facts have 
been properly developed, and, accordingly, the statutory 
obligation of the Department of Veterans Affairs (VA) to 
assist in the development of the appellant's claim has been 
satisfied.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet.App. 78 (1991).  

A.  Factual Background

The record reflects that the veteran was seen in the 
emergency room of a private hospital in Newport, Arkansas, on 
November 17, 1988, for injuries sustained to the left elbow 
and left hand after falling from a ladder.  He was 
transferred to a VA facility.  

An orthopedic consult at the VA facility in Little Rock, 
Arkansas, on November 17, 1988, disclosed that the veteran 
stated that he had fallen about twenty feet and landed on his 
left arm.  His only complaints were of left elbow and left 
small finger pain.  The veteran reported that he had 
previously had an injury to the small finger and could not 
straighten it.  The finger wound was irrigated and debrided, 
and the elbow was reduced and splinted in flexion.  He was 
told that the elbow may need fixation and the finger pinning, 
but he desired to have this done after he returned home to 
Illinois.  

On November 19, 1988, the veteran was admitted to the VA 
hospital in Madison, Wisconsin, for treatment of his left 
elbow fracture dislocation, and comminuted open left digit 5 
proximal phalanx fracture.  He underwent irrigation and 
debridement of the left hand, examination of the left elbow, 
and left digit 5 metacarpophalangeal irrigation, closure, and 
fixation.  During the surgical procedure, rather significant 
bone loss of the fifth left digit was noted, and the 
remaining portion was pinned to the metacarpal in hopes that 
it would maintain a functional position.  The veteran's hand 
improved with slowly disappearing erythema and swelling.  He 
was discharged on November 29, 1988.  

Follow-up outpatient records show that on December 6, 1988, 
he was noted to have marked swelling and stiffness of the 
fingers.  The assessment was satisfactory healing so far.  
Marked swelling and reduced wrist and finger motion were 
noted again on December 20, 1988.  He was referred to 
Physical Therapy for instruction in active and passive range 
of motion to both his elbow and wrist for 30 minutes three 
times daily.  When seen three days later, his compliance with 
instruction was questioned.  Plans were made to see him twice 
weekly.  On December 28, 1988, it was noted to be eight days 
since the initial physical therapy consult, and the edema was 
decreasing although very slowly.  On December 30, 1988, the 
veteran canceled his physical therapy visit, which was 
rescheduled for January 6, 1989, following his orthopedic 
appointment.  

When seen in the orthopedic clinic on January 6, 1989, he was 
unable to fully extend the fingers of the left had or make a 
fist, and  he was advised that his "prognosis was not great 
for full range of motion."  He was also seen in physical 
therapy that date, at which time he was described as 
"verbally abusive and angry."  He complained that he was 
"unable to move his hand 2 days [after] being here last."  
It was noted that the veteran :

. . . stated that he was no longer going to 
come to therapy because "it was too 
expensive," that the doctor had told him he 
could "carry out his own therapy program at 
home," [and] that he would return in one 
month for dr's appointment.  Accused dr. of 
doing something to his finger (digit 3) that 
would not allow him to extend it fully.

He was observed to have hardened edema on the dorsum of the 
left hand, with tight, shiny skin, and was unable to flex the 
wrist more than 5 degrees, extend more than 20 degrees, make 
a fist, or oppose the thumb to any other digit.  He did not 
permit further examination, and after making abusive 
statements about the physical therapist, he left the clinic.  
Physical therapy reported concern about trophic changes, 
swelling, decreased range of motion and flexion of the left 
hand, although the veteran could not benefit without 
participation and compliance.  The orthopedic clinic note for 
February 17, 1989 reported that his main problem was 
persistent stiffness in the hand, although he reported 
significant improvement.  
The veteran canceled his next appointment, and did not return 
for follow-up.  

In a statement received December 12, 1989, the veteran 
indicated that he wished to reopen a claim for an increased 
rating, and "also to service connect my [left] middle finger 
due to treatment at VAMC" which he felt was malpractice.  
This was construed as a claim for entitlement to compensation 
benefits under 38 U.S.C.A. § 1151.  Also submitted at this 
time was a copy of the record of his treatment by D. L. 
McCarty, M.D., in September 1988 and June 1989.  According to 
the June 1989 treatment note, the veteran stated that 
approximately 7 weeks [sic] ago, the veteran had sustained an 
open wound to the fifth finger, which had been treated 
locally and then at the VA.  The veteran made "statements 
that he feels as though his hand is now crippled because of 
what they did."  Dr. McCarty noted that this was chiefly 
confined to the middle finger.  He wrote that the veteran had 
been advised that the situation was post traumatic causalgia.  
He further noted that "[a]ny findings would be related to 
the initial trauma and not to anything intervening in the 
duration since then."  

In February 1991, a clinical review of the veteran's case was 
completed, conducted by the Chief, Orthopedic Surgery, the 
Quality Management Coordinator and Rehabilitation Medicine 
staff, to determine whether negligence or fault on the part 
of the VA was involved in the veteran's disability.  The 
report noted that the veteran had been treated for an open 
fracture dislocation of LD-5 at the base of the proximal 
phalanx and dislocation of the left elbow associated with a 
fracture of the proximal ulna.  X-rays on November 19, 1988 
had demonstrated a comminuted proximal end of the fifth 
proximal phalanx with marked fragmentation displacement.  It 
was noted that both therapists who had worked with the 
veteran recalled the incident of January 6, 1989, and did not 
feel that investigation of his comment was warranted.  The 
Chief of Orthopedic Surgery reviewed the file and found no 
evidence of malpractice.  

The veteran's initial claim for entitlement to compensation 
benefits for a left hand disability, pursuant to 38 U.S.C.A. 
§ 1151, was denied by the RO in March 1991, on the basis that 
VA fault or negligence had not been shown, and the veteran 
timely appealed the decision.  However, prior to a final 
appellate decision, the U. S. Supreme Court issued a decision 
which invalidated 38 C.F.R. § 3.358.  Gardner v. Derwinski, 
1 Vet.App. 584 (1991), aff'd sub nom., Gardner v. Brown, 5 
F.3d 1456 (Fed. Cir. 1993), aff'd sub nom., Brown v. Gardner, 
115 S.Ct. 552 (1994).  The subsection of 38 C.F.R. § 3.358 
which required negligence in § 1151 claims was found to have 
been beyond the scope of the statute.  The revised 
regulations, issued in March 1995, did not require negligence 
on the part of the VA for the veteran to prevail.  (Although 
the statute was amended, effective in October 1997, to 
require negligence on the part of the VA, the veteran's case 
was not affected by that amendment.  See 38 U.S.C.A. § 1151 
(West 1996 & Supp. 1997).)  The RO again reviewed the claim, 
pursuant to the revised regulations, and denied the claim in 
May 1995.  The veteran appealed that determination. 

Received in October 1997 was a statement from C. Silvestre, 
M.D., who wrote that, based on a review of the note dated 
November 17, 1988, it was the writer's opinion that it was 
the injury that had resulted in the loss of function of the 
left fifth finger and not the surgical procedures that 
followed.

In November 1997, a VA examination was conducted, which 
resulted in a diagnosis of causalgia of the left hand with a 
malunion of a comminuted fracture of the base of the proximal 
phalanx of the left fifth finger.  Regarding whether the 
functional deficit in the left hand was secondary to his 
injury or secondary to his treatment or convalescence 
therefrom, the examiner noted that he had reviewed the 
operative records from both VA treatment facilities.  It was 
noted that although no tourniquet had been used, he obviously 
developed ischemic contractures in his fingers and a 
subsequent causalgia.  It was pointed out that he had 
immediate swelling in his hand in between his treatment at 
Little Rock and at Madison, and it was noted that nurses 
notes reflected constant swelling in the immediate 
postoperative period in Madison.  It appeared that he had 
hard edema of his fingers when he returned for outpatient 
treatment on December 28, 1988.  The examiner thought that 
the veteran, somewhere in his postoperative course, developed 
significant swelling in his fingers to give him essentially 
an ischemic contracture in his hand with nerve injury 
resulting in causalgia.  He had no way of knowing whether 
this would be from his injury or his convalescence from 
surgery or to infection in his hand, as to why he got 
ischemic contracture and resultant causalgia.  

Based on this evidence, in November 1997, the RO issued a 
rating decision granting entitlement to compensation under 
38 U.S.C.A. § 1151 for ischemic contracture with nerve injury 
resulting in causalgia of the left hand, evaluated 50 percent 
disabling, effective December 12, 1989.  The veteran appealed 
the effective date of that grant of benefits.  

On a VA examination in March 2000, the veteran reported that 
after the surgery in November 1988, his whole hand had been 
swollen, and he could not move.  He started to have problems 
after leaving the Little Rock hospital, which worsened.  He 
stated that he had experienced swelling for about one to two 
years.  He reported that he had undergone physical therapy, 
but it had not helped.  Currently, he complained of almost 
constant pain in the left hand.  After  reviewing the 
veteran's claims file, the examiner noted that the time of 
onset of ischemic contraction could not be precisely 
pinpointed.  However, as he was noted to have significant 
edema during his hospitalization from November 19 to 29, 
1988, it was likely that his ischemic injury was caused by 
the marked swelling that he was noted to have during that 
hospitalization.  Causalgia may have started after the 
ischemic contraction; however, in any case, it was linked to 
his injuries.  The examiner believed that the symptoms 
started prior to December 5, 1988, even though the exact date 
could not be pinpointed.  

B.  Analysis

The effective date of the award of disability compensation 
due to VA hospitalization or treatment is the date injury or 
aggravation was suffered if claim is received within 1 year 
after that date; otherwise, the date of receipt of claim.  
38 U.S.C.A. § 5110(c) (West 1991); 38 C.F.R. § 3.400(i)(1) 
(1999).  The veteran's claim for compensation for a right 
hand disability was received on December 12, 1989.  

Two separate theories have been advanced in support of the 
argument that the veteran should be entitled to an earlier 
effective date for the award of compensation for the 
veteran's left hand disability.  Firstly, it is argued that a 
VA outpatient physical therapy note, dated in January 1989, 
constitutes an informal claim, which, pursuant to 38 C.F.R. 
§§ 3.155 and 3.400(i), would establish the effective date as 
the date of injury, or the November 1988 hospitalization.  
Secondly, it is argued that the "additional disability" for 
which compensation was awarded pursuant to 38 U.S.C.A. § 1151 
actually occurred in December 1988, while the veteran was 
receiving outpatient treatment.  Hence, the claim received in 
December 1989 was within one year of the injury, and the 
effective date would be in December 1988.

Concerning the first argument, it is contended that a VA 
outpatient physical therapy note, dated in January 1989, 
which reported that the veteran "[a]ccused dr. of doing 
something to his finger (digit 3) that would not allow him to 
extend it fully," constitutes an informal claim.  The 
veteran maintains that VA was clearly placed on notice at 
that time that the VA treatment had caused disability to his 
finger.  It is asserted that all that was required for an 
informal claim was that VA was on notice that he had raised 
the point that his disability was contributed to by VA 
medical center actions or negligence.  

Under 38 U.S.C. § 5101(a), "[a] specific claim in the form 
prescribed by the Secretary ... must be filed in order for 
benefits to be paid or furnished to any individual under the 
laws administered by the Secretary."  (Emphasis added).  
Jones v. West, 136 F.3d 1296, 1299 (1998).  "Section 5101(a) 
is a clause of general applicability and mandates that a 
claim must be filed in order for any type of benefit to 
accrue or be paid."  Id.  A claim or an application is "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (1999); 
Brannon v. West, 12 Vet.App. 32, 34-35 (1998); Lalonde v. 
West, 12 Vet.App. 378, 380 (1999).  

For injury due to hospital treatment, it is provided that 
"any statement in a communication showing an intent to file 
a claim for disability . . . resulting from . . . 
hospitalization, [or] medical or surgical treatment, . . . 
under Department of  Veterans Affairs laws may be accepted as 
a claim."  38 C.F.R. § 3.154 (1999).  "An informal claim is 
defined by regulation as '[a]ny communication or action, 
indicating an intent to apply for...benefits...from a 
claimant...may be considered an informal claim.  Such 
informal claim must identify the benefit sought.'  38 C.F.R. 
§ 3.155(a) (1997) (emphasis added)."  Brannon, at 35.  

Thus, it is clear that, contrary to the veteran's assertions, 
an informal claim must show both intent to apply for 
benefits, and identify the benefit.  The veteran's statement 
accusing the doctor of "doing something" to his third 
finger so that he could not extend it fully does not convey 
either an intent to apply for benefits, or identify a benefit 
sought.  While the veteran is not expected to have a detailed 
grasp of the law and regulations, VA is not required to 
anticipate issues.  See Brannon.  There must be an express or 
implied intent to file a claim.  Id.  The contemporaneous 
record shows that the veteran was expressing frustration with 
his progress, and his care, but does not reflect an intent to 
apply for compensation benefits.  Moreover, in examining the 
statement in context, as set forth above, it appears that he 
was complaining about his doctor's treatment earlier that 
day, rather than anything that occurred during the November 
1988 hospitalization.  In this regard, immediately preceding 
that statement, he had been talking about his doctor's visit 
earlier that day.  Consequently, the veteran's statement, on 
January 6, 1989, does not constitute an informal claim.  

Turning to the second argument, it is contended that the 
"additional disability" for which compensation was awarded 
pursuant to 38 U.S.C.A. § 1151 actually occurred in December 
1988, while the veteran was receiving outpatient follow-up 
treatment.  Hence, the claim received in December 1989 was 
within one year of the injury, and, pursuant to 38 C.F.R. § 
3.400(i), the effective date should be in December 1988.  
When the injury occurred is a medical determination, and an 
examination was conducted in March 2000, with review of the 
file, to make that determination.  The examiner concluded 
that his ischemic injury was most likely caused by the marked 
swelling that he was noted to have during the hospitalization 
from November 19 to 29, 1988.  The causalgia may have begun 
later, but was the result of the ischemic injury.  The 
examiner noted that, although the exact date could not be 
pinpointed, he believed that the symptoms started prior to 
December 5, 1988.  

In contrast, the November 1997 examination provider was only 
able to state that "somewhere in his postoperative course," 
the veteran had developed significant swelling in his fingers 
to give him essentially an ischemic contracture in his hand 
with nerve injury resulting in causalgia.  He expressly 
stated that he could not tell whether it was from the injury 
or convalescence or infection.  The remainder of the medical 
evidence either reports the history provided by the veteran, 
and/or attributes the cause of the current disability to the 
initial injury, and not to any of the treatment.  
Accordingly, the weight of the competent evidence is against 
a finding that the "additional disability" was due to 
outpatient treatment received during December 1988.    

Further, although the veteran's claim for benefits was dated 
November 19, 1989, the controlling date, by law, is the date 
of receipt of the claim.  See 38 U.S.C.A. § 5110.  The record 
does not reflect receipt of a claim until December 12, 1989.  
Even with the application of the five-day postmark rule, 
December 12, 1989, was more than one year after the date the 
veteran was discharged from the hospital.  38 C.F.R. § 20.305 
(1999).  Consequently, since his claim was received more than 
one year after the injury, the appropriate effective date is 
the date of receipt of claim.  38 C.F.R. § 3.400(i).  

Consequently, the preponderance of the evidence is against 
the veteran's claim for an earlier effective date for the 
award of compensation, pursuant to 38 U.S.C.A. §  1151, for 
ischemic contracture with nerve injury resulting in causalgia 
of the left (major) hand, pursuant to 38 U.S.C.A. §  1151 
(West 1991 & Supp. 1999).

B.  EFFECTIVE DATE-TOTAL RATING

By rating action dated in November 1997, the veteran was 
granted a total rating based on individual unemployability 
due to service-connected disability, effective March 28, 
1997.  He appealed the effective date of this determination, 
and by rating action dated in August 1998, an effective date 
of March 29, 1996, was assigned for the total rating based on 
individual unemployability, on the basis of a formal claim 
for compensation filed that date, in which the veteran had 
reported being unemployed.  The veteran appealed that 
effective date as well, claiming that he had been 
unemployable for some time prior to that.  His claim for an 
earlier effective date for a total rating based on individual 
unemployability is plausible, and, hence, well-grounded under 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  

Generally, the effective date of an award of compensation is 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later. 38 U.S.C.A. § 5110 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.400 (1999).  For an increase in 
disability compensation, the effective date of the award is 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if the claim is 
received within one year from such date; otherwise, the 
effective date of the award is the date of receipt of the 
claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

As noted above, any communication or action indicating an 
intent to apply for VA benefits may be considered an informal 
claim.  38 C.F.R. § 3.155(a).  When the informal claim 
pertains to an increased evaluation for a service-connected 
disability, the request will be accepted as a claim.  
38 C.F.R. § 3.155(c).  Once service connection has been 
established, receipt of specified types of medical evidence, 
including VA examination reports, VA hospitalization reports,  
will be accepted as an informal claim for increased benefits.  
38 C.F.R. § 3.157 (1999).  The date of outpatient or hospital 
examination or date of admission to a VA hospital will be 
accepted as the date of receipt of such a claim.  38 C.F.R. § 
3.157(b).  Evidence from a private physician will be accepted 
as an informal claim, as of the date of receipt , if it shows 
the reasonable probability of entitlement to benefits.  Id.

When an RO is considering a rating increase claim from a 
claimant whose schedular rating meets the minimum criteria of 
section 4.16(a) and there is evidence of current service-
connected unemployability in the claimant's claims file or 
under VA control, evaluation of that rating increase must 
also include an evaluation of a reasonably raised claim for a 
total rating based on individual unemployability, and VA is 
required to adjudicate that claim.  Norris v. West, 12 Vet. 
App. 413, 418 (1999).

In cases where the schedular rating is less than 100 percent, 
a total disability rating may be assigned when the individual 
is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disability, 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (1999).  Total disability ratings for compensation may 
be assigned, when the disabled person is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Disabilities resulting from common etiology or a single 
accident, or affecting a single body system, such as 
orthopedic, will be considered as one disability.  Id.  

In this case, by rating action dated in February 1991, the 
veteran was granted a 20 percent rating for residuals of a 
fracture of the right tibia and fibula, effective December 
12, 1989.  At that time, that was his only service-connected 
disability.  On March 24, 1992, a claim for increase was 
received from the veteran's representative.  On March 29, 
1996, a formal claim for an increased evaluation, and for 
right ankle, hip, and knee disabilities, secondary to the 
service-connected disability, was received.  

By rating action dated in November 1997, the veteran was 
granted compensation for his left hand disability, pursuant 
to 38 U.S.C.A. §  1151, assigned a 50 percent evaluation, 
effective December 12, 1989.  Service connection for 
arthritis of the right hip and right knee, each assigned a 10 
percent evaluation, effective March 24, 1992, was also 
granted.  Finally, the veteran was granted service connection 
for dysthymic disorder, assigned a 30 percent rating, and for 
a lumbar spine disability, assigned a 40 percent rating, 
effective March 28, 1997.  His combined evaluation was noted 
to be 60 percent from December 12, 1989; 70 percent from 
March 24, 1992; and 90 percent from March 28, 1997.  He was 
also granted a total rating based on individual 
unemployability due to service-connected disabilities 
effective March 28, 1997.  

By rating action dated in August 1998, the rating for the 
right tibia fracture residuals was increased to 30 percent 
rating, effective March 24, 1992.  The combined ratings 
remained the same.  In addition, the grant of a total rating 
based on individual unemployability due to service-connected 
disabilities was made effective March 29, 1996.  Thus, the 
veteran had a combined rating of 60 percent effective 
December 12, 1989, based on two disabilities, which, although 
not of common etiology, affect the same body system, i.e., 
orthopedic.  Consequently, it must be determined if there was 
evidence of service-connected unemployability in the 
claimant's claims file, actually or constructively, at that 
time, between that date and the effective date of the total 
rating.  Norris.  

When initially seen in the private emergency room in November 
1988, after injuring his left hand, the veteran's occupation 
was noted to be "retired."  At the time of the injury, he 
had been on a ladder, trimming a tree.  The outpatient 
follow-up records did not make any mention of his being 
unemployable.  According to an October 1989 VA outpatient 
treatment note the veteran was seen with complaints including 
limited motion in the left elbow, and a left calf muscle that 
got so sore at times that he could hardly walk on the leg.  
On examination, it was noted that he was unable to close the 
left hand.  He was referred for X-rays which showed chronic 
arthritis.  

On a VA examination in December 1990, the veteran reported 
that he had been self-employed, running a janitorial service, 
from 1958 to 1988.  He complained of left hand numbness and 
inability to bend the fingers or grip anything.  It was noted 
that he had apparent nerve damage in the left hand, with 
resultant zero grip, zero strength, inability to lift 
anything, and inability to feed or dress himself with his 
left hand.  He stated that he was left-handed.  X-rays showed 
an old healed fracture of the left fifth finger, and a 
suggestion of restriction of flexion-extension of the 
fingers, which needed clinical correlation.  There was also 
an old healed fracture of the tibia and fibula.  

At a hearing before a hearing officer in November 1991, the 
veteran stated that there was no grip in his left hand 
whatsoever, and that he had numbness and coldness in his hand 
which extended up his arm to the shoulder.  He testified that 
the left hand was more or less useless.  

An outpatient treatment note in November 1991 noted, for 
purposes of a handicap parking permit, that the veteran was 
limited to walking 100 feet before he had to stop to rest, 
and that he was moderately limited by orthopedic condition, 
degenerative joint disease.  In January 1992, also for 
purposes of a handicap parking permit, it was noted that he 
could not walk 100 feet without stopping to rest; that he 
could not walk without assistance of a cane; and that he was 
severely and permanently limited in his ability to walk due 
to arthritis.  

In March 1992, the veteran was hospitalized in a VA facility 
for treatment of atrial tachycardia, due to arteriosclerotic 
heart disease, as well as mild congestive heart failure and 
diabetes mellitus, and acute bronchitis.  Also noted was an 
old right lower extremity trauma.  On admission, a past 
history of "[m]inor injury to the upper extremity with no 
nerve/tendon/artery damage and no residual disability" was 
obtained.  At discharge, his gait was noted to be fairly 
steady, with no gross exertion allowed.  

VA outpatient treatment records show that in May 1992, he 
stated that he needed crutches, as the cane did not work as 
well.  He was ambulant with a cane.  Crutches were to be 
issued.  However, the physical therapist felt that crutches 
were not safe for the veteran, and issued a walker for long 
term usage.  In December 1992, he complained that his right 
ankle, left hand and left shoulder hurt and tingled, and he 
requested X-rays , as he thought he had arthritis. 
Examination was unremarkable, and the veteran was informed 
that X-rays were not indicated.  

In February 1993, he complained that his right leg and ankle 
were bothering him, and he used a walker to ambulate.  The 
right ankle was swollen and tender, and X-rays showed old 
healed fractures of the distal tibia and fibula, and moderate 
arthritis of the ankle.  However, in November 1993, he was 
noted to have arrived for his appointment ambulatory.  In 
January 1994, the veteran complained of left hand pain and 
numbness into the shoulder, which he had had for some time, 
and left knee and lower leg swelling for two days.  He stated 
that he had sprained his ankle.  There was swelling and 
tenderness in the left ankle, and deformity of the left fifth 
finger, without swelling.  Diabetic neuropathy was suspected.  

In September 1994, the veteran was seen complaining of 
numbness and inability to straighten the left hand out.  
According to the initial history recorded, he stated that it 
had been present for about a month.  He also did not have a 
good grip, and stated that it felt numb all the way to the 
shoulder.  He was examined by a doctor, who noted that the 
history was as above, except the veteran said he had had the 
numbness and inability to make a fist for several months.  He 
then went on to note that the veteran "[n]ow restates that 
he has had it for several years."  He had hypesthesia and 
weakness of the left upper extremity.  The assessment was 
possible diabetic neuropathy, with an old cerebrovascular 
accident to be ruled out.  

The veteran was hospitalized from October to November, 1994, 
with persistent tachycardia associated with a burning and 
choking sensation.  On the review of symptoms it was noted 
that he had recurrent multiple joint pains, otherwise 
negative.  Physical examination disclosed no neurological 
deficits.  He had a long history of episodes of tachycardia.  
Physical examination of the extremities was normal.  The 
overall treatment plan identified the veteran's problems as 
recurrent paroxysmal supraventricular tachycardia, angina 
pectoris, left otitis, non-insulin dependent diabetes 
mellitus, and degenerative joint disease of multiple joints.  
In addition, hypothyroidism was diagnosed.  

At the time of admission, it was noted that he had driven 
himself to the hospital.  He lived in Arkansas with his wife, 
and was retired.  He was independent, and able to meet his 
activities of daily living.  A general systems assessment 
noted that he had no musculo-skeletal limitations, and that 
he required no assistive device for ambulation.  His 
occupation was noted to be retired from a janitorial service.  
His condition at release was ambulatory.  

The veteran was again hospitalized in January 1995 for 
paroxysmal supraventricular tachycardia. Again, he was 
described as retired, and noted to have no musculo-skeletal 
limitations and to require no assistive device.  He was able 
to perform his own activities of daily living.  Discharge 
diagnoses were paroxysmal supraventricular tachycardia, 
hypothyroidism, non-insulin dependent diabetes mellitus, 
angina pectoris, and otitis externa, right.  

The veteran was seen for outpatient treatment in March 1995, 
and noted to be ambulatory.  He had cut his right lower leg 
with a rototiller that day.  The wound was cleaned and 
sutured.  In April 1995, he was seen for follow-up, and 
cellulitis was noted.  He was advised to elevate the leg.  
Later than month, the wound was noted to be healed, and the 
veteran was noted to be ambulatory.  

At a hearing before a hearing officer in July 1995, the 
veteran testified that it was really "tough" to use his 
left hand at all due to the pain and impairment, which he 
described.  Numerous records dated from October 1995 to 
August 1996 describe the veteran as ambulatory.  

Received in March 29, 1996, was a claim for compensation for 
impairment to the right foot/ankle, and the right knee and 
hip, secondary to his residuals of fracture of the right 
tibia and fibula.  In the section to be completed if claiming 
total disability, the veteran stated that he was not now 
employed, but he did not complete any of the other questions 
in that section regarding his occupational and educational 
history.  This has been construed as a claim for a total 
rating based on individual unemployability due to service-
connected disabilities, and the effective date for the 
assignment of the total rating is currently the date that 
application was received.  

This evidence, while indicating symptoms such as inability to 
use the left hand and/or arm, or to ambulate without a 
walker, on several, but not all, occasions from 1990 to 1993, 
nevertheless notes the veteran to be ambulatory during the 
year prior to the claim.  Hospital reports in October 1994 
and January 1995 note shows that the veteran did not require 
any assistive devices, or indeed have any musculo-skeletal 
difficulties, at that time.  In March and April 1995, he was 
treated for injuries he had sustained while using a 
rototiller, and treatment records during the remainder of the 
one-year period, which show treatment principally for 
nonservice-connected conditions, note the veteran to be 
ambulatory.  

The evidence received previous to that date does not contain 
any specific mention that the veteran was unemployable.  The 
hospitalizations were for treatment of recurrent paroxysmal 
supraventricular tachycardia, and other non-service connected 
conditions such as bronchitis and congestive heart failure.  
All of the records which mention the veteran's employment 
status at all note that he was "retired," and did not 
record any assessments as to whether he was unemployable.  
The evidence contains wide discrepancies in the level of 
severity of service-connected disability prior to March 1996, 
ranging, for instance, from apparent nerve damage in the left 
hand, with resultant zero grip, zero strength, inability to 
lift anything, and inability to feed or dress himself with 
his left hand, noted in December 1990, to "[m]inor injury to 
the upper extremity with no nerve/tendon/artery damage and no 
residual disability," noted in March 1992, with similar 
discrepancies noted in findings pertaining to the right lower 
extremity.  

However, the salient factor in all of these records is the 
absence of any notation that the veteran was unemployable.  
Likewise, at his hearings in November 1991 and July 1995, he 
did not present any testimony to the effect that he was 
unemployable.  Under Norris, there must be evidence of 
unemployability, and the fact that an individual has severe 
disabilities does not necessarily render him or her 
unemployable.  Consequently, there was no informal claim for 
a total rating based on individual unemployability due to 
service-connected disability filed prior to March 29, 1996.  

Next, it must be determined whether there is evidence that an 
ascertainable increase in disability occurred during the year 
preceding the date of claim, March 29, 1996, sufficient to 
warrant entitlement to a total rating during that time.  See 
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2) (1999); 
Hazan v. Gober, 10 Vet. App. 511, 518 (1997).  

As noted above, the records of the January 1995 
hospitalization for paroxysmal supraventricular tachycardia, 
which note the veteran to be retired, specifically report 
that he had no musculo-skeletal limitations, and that he did 
not require any assistive device for ambulation.  He was able 
to perform his own activities of daily living.  No service-
connected disabilities were listed at discharge.  In 
addition, he was noted to ambulatory in numerous records, 
including in March 1995, when he reported having cut his 
right lower leg with a rototiller that day.  The wound was 
cleaned and sutured.  In April 1995, he was seen for follow-
up, after noticing redness in the lower leg the previous day.  
On examination, there was erythema below the wound and along 
the lacerations and abrasion.  The assessment was cellulitis.  
He was treated, and advised to elevate the leg.  Later than 
month, the wound was noted to be healed, and the veteran was 
noted to be ambulatory.  In addition, numerous outpatient 
treatment records dated from October 1995 to August 1996 
describe the veteran as ambulatory.  

A VA examination was conducted in April 1996, at which time 
the veteran stated that he had owned a janitorial service for 
thirty-five years, retiring in 1988.  He had started using a 
cane 20 years ago, and a walker two years ago.  He complained 
of the right hip and entire right lower extremity causing 
problems and pain in the left hand all the way up the arm.  
On X-rays there were arthritic changes involving the lesser 
trochanters, slight osteoarthritis changes in the right knee, 
a "mildly slight" deformity of the right lower tibia, and a 
normal appearing ankle joint.  The knee did not have any 
swelling or deformity, and, although the knee would only 
perform from 0 to 50 degrees of range of motion, the examiner 
wondered about the validity of the range of motion testing of 
the knee.  There was limitation of motion in the hip.  

The veteran also underwent a psychological evaluation, at 
Southwestern Institute, in April 1996.  It was reported that 
the veteran had used a cane for the last 20 years, and a 
walker for the last two years.  The veteran reported constant 
problems with his right leg ever since a fall in service and 
subsequent malunion of fractures of the tibia and fibula.  
The biomechanical imbalance had thrown off his right hip and 
lower back, and resulted in pain in those areas.  His right 
foot had also turned out, and he had been told he had 
arthritis in the right ankle.  His injury to the left hand 
had resulted in hypersensitivity to touch in the left hand, 
running up to the shoulder, which sounded to the examiner 
like reflex sympathetic dystrophy.  He could no longer 
straighten the fingers or make a fist.  

After his discharge from service, he had worked as a 
munitions assembler and then as an assembler in a tractor 
factory.  He and his wife then operated a janitorial service 
for 30 years until he retired at age 62.  His wife stated 
that for the last few years he did little in the business; 
that she ran the company and he would go out and briefly 
supervise workers.  He did less than 20 percent of what 
others could do, so "apparently has been disabled for some 
time.  Were it not for him having his own company, he would 
not have been employed."  

The veteran reported that he could only sit for one hour, 
stand for only five to ten minutes, leaning against 
something, and walk less than 100 feet without his walker and 
maybe a block with it.  He could not lift a gallon of milk 
from waist level or anything from the floor.  The veteran was 
administered a test in which he was to stand for 20 minutes 
and assemble small parts.  He lasted 10 minutes, before 
stating that his leg had become very fatigued and ached to 
the point where he had to sit.  He was also in the first 
percentile for assembly, having assembled only 43 units, 
while the average was 110.  It was felt that this showed that 
he had neither the capacity to persist at a standing task nor 
any remaining manual dexterity to permit manipulative work.  
It was noted that limited testing had been done as the 
problems appeared to be primarily physical.  The examiner, 
while noting that it was somewhat difficult to assess the 
impact of the injuries on a man who was already retired and 
beyond the age of 70, felt that the history provided by him 
and his wife was inconsistent with being able to hold a 
competitive job.  His leg injury limited him to sedentary 
jobs, and, his hand injury limited him from manipulative 
sedentary jobs; with a combination of these impairments he 
was vocationally disabled.  

Although the effective date of the grant of the total rating 
was in March 1996, it is also noteworthy that in a VA 
treatment record dated in August 1996, he was described as 
ambulatory, with good pulses, no numbness in the extremities, 
and no neurological deficits.  However, in October 1996, he 
was noted to ambulatory with a walker.  He complained of 
chronic pain in the hip and back.  The assessment was 
diabetes mellitus, hypertension, and degenerative joint 
disease of the knee and hip (left).  

In evaluating the veteran's claim, if the evidence supports 
the claim or is in relative equipoise, the veteran prevails; 
only if a fair preponderance of the evidence is against the 
claim is the claim denied.  Gilbert v. Derwinski, 
1 Vet.App. 49, 55 (1990).  The Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to do so. Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another provided it offers an adequate basis for 
doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  

The evidence in the veteran's favor consists primarily of the 
April 1996 psychological report which concluded that the 
veteran would have been unemployable even prior to his 
retirement, had he not owned his own company.  He retired in 
1988.  This conclusion appears to be based on the statements 
of the veteran and his wife that he had done little in the 
last few years of the business besides go out and briefly 
supervise workers, and on the veteran's reported history that 
he had used a cane for 20 years and a walker for two years.  
Also considered were findings on the evaluation indicating 
limitations in mobility, lifting, and manual dexterity.  In 
considering the probative value to be accorded this report, 
it is noted that the veteran also reported a history of using 
a cane for 20 years and a walker for two years on the VA 
examination of April 1996.  However, that examiner did not 
make any findings regarding employability.  The psychological 
evaluation report did not explain specifically how the 
veteran's service-connected disabilities had previously 
limited his capacity in his supervisory role.  Moreover, the 
findings noted were current findings in April 1996, and the 
effective date of the total rating based on individual 
unemployability is in March 1996; in considering the 
applicability of such findings to the relevant time period, 
from March 1995 to March 1996, they must be viewed in the 
context of the previous evidence, particularly that dated 
during the year in question.  

The prior medical evidence, while indicating symptoms such as 
inability to use the left hand and/or arm, or to ambulate 
without a walker, on several, but not all, occasions from 
1990 to 1993, nevertheless noted the veteran to be ambulatory 
during the year prior to the claim.  Hospital reports in 
October 1994 and January 1995 specifically note that the 
veteran did not require any assistive devices, or indeed have 
any musculo-skeletal difficulties, at that time.  In March 
and April 1995, he was treated for injuries he had sustained 
while using a rototiller, and treatment records during the 
remainder of the one-year period, which show treatment 
principally for nonservice-connected conditions, note the 
veteran to be ambulatory.  While ambulatory ability is not 
necessarily indicative of employability, the fact that he 
injured himself using a rototiller in March 1995, and that he 
was described as ambulatory on several occasions between that 
injury and April 1996, does not correspond with his 
statements made on the April 1996 examinations that he had 
used a walker for two years.  Moreover, the specific absence 
of any musculo-skeletal difficulties or need for assistive 
devices in October 1994 and January 1995, shortly before the 
one-year period, is inconsistent with such a history.  The 
psychological examiner specifically noted that the veteran's 
problems were primarily physical, and that his vocational 
impairment was due to both his leg and hand disabilities.  
The evidence during the relevant time period does not reflect 
the level of impairment indicated on that examination.  
Consequently, the weight of the evidence is against a finding 
that the veteran was individually unemployability due to 
service-connected disability during the year preceding his 
application for a total rating received on March 29, 1996.    


ORDER

Entitlement to an effective date earlier than December 12, 
1989, for the award of compensation for ischemic contracture 
with nerve injury resulting in causalgia of the left (major) 
hand is denied.


Entitlement to an effective date earlier than March 29, 1996, 
for the assignment of a total rating based on individual 
unemployability due to service-connected disability, is 
denied.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals



 

